Citation Nr: 1430843	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  14-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for foot cold injury residuals and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1976 to October 1976 and from June 1977 to March 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Hartford, Connecticut, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for foot cold injury residuals.  In June 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


The issue of service connection for a recurrent right foot disorder to include cold injury residuals and a recurrent left foot disorder to include cold injury residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In May 1996, the RO determined that the Veteran's claim of entitlement to service connection for foot cold injury residuals was not well-grounded and denied the claim.  In May 1996, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The additional documentation submitted since the May 1996 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying service connection for foot cold injury residuals is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for foot cold injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103 , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for foot cold injury residuals.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In May 1996, the RO determined that the Veteran's claim of entitlement to service connection for foot cold injury residuals was not well-grounded and denied the claim.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 1996.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the May 1996 rating decision was formulated may be briefly summarized.  The Veteran's service treatment records do not reflect that the Veteran sustained cold injury to the feet.  In his January 1996 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he had incurred "frozen feet."  The report of an April 1996 arteries/veins VA examination notes that the Veteran presented a history of "frostbite to the toes" during active service.  The examiner concluded that "the patient had no evidence of any arterial or venous insufficiency and likely sustained a neuropathy from his frostbite injury."  The report of an April 1996 VA joint examination states that the Veteran presented a history of "extreme cold exposure" during active service; "developed frozen feet;" and subsequently experienced an intolerance to the cold, foot pain associated with cold weather, and difficulty standing for prolonged periods of time.  An assessment of "patient with frostbite injury, now with intolerance to cold and limitation in his ability to spend prolonged periods of time on his feet" was advanced.  

New and material evidence pertaining to the issue of service connection for foot cold injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the May 1996 rating decision; therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the May 1996 rating decision includes VA clinical documentation dated in May 2012 and the transcript of the June 2014 hearing before the undersigned Veterans Law Judge sitting at the RO.  The May 2012 VA treatment record states that the Veteran was reported to have a "burning sensation in feet/possibly due to his [history of] frostbite."  At the June 2014 Board hearing, the Veteran testified that he had incurred bilateral foot cold injuries while stationed in Germany during active service; experienced recurrent foot symptoms as the result of such cold injury; and received post-service podiatric care for his bilateral foot cold injury residuals.  The VA clinical documentation and hearing transcript are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for foot cold injury residuals is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for foot cold injury residuals is granted.  


REMAND

In light of its reopening above, the Veteran's claims for service connection for a 

recurrent right foot disorder to include cold injury residuals and a recurrent left foot disorder to include cold injury residuals are to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that he incurred recurrent cold injury residuals of the feet due to his exposure to extremely cold weather while stationed in Germany during active service.  

At the June 2014 Board hearing, the Veteran testified that he received intermittent post-service podiatric treatment.  Clinical documentation of the cited podiatric treatment is not of record.  VA clinical documentation dated after May 2012 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the reopening of the Veteran's claim above, further VA examination is necessary in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right foot and left foot disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after May 2012.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his claimed recurrent right foot and left foot cold injury residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no cold injury residuals are identified, the examiner must expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified foot cold injury residuals had their onset during active service; are related to the Veteran's claimed in-service exposure to extreme cold; or otherwise originated during active service.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Adjudicate the issues of service connection for a recurrent right foot disorder to include cold injury residuals and a recurrent left foot disorder to include cold injury residuals on a de novo basis.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


